Order filed, August 30, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00479-CV
                                    ____________

                     SHRIHARI ENTERPRISES, INC, Appellant

                                            V.

                 SATIESH Y. RAO AND SAI & SAI, INC, Appellee


                        On Appeal from the 55th District Court
                                 Harris County, Texas
                          Trial Court Cause No. 2010-54280


                                        ORDER

       The reporter’s record in this case was due July 3, 2012. See Tex. R. App. P. 35.1.
The court has not received a request to extend time for filing the record. The record has
not been filed with the court. Because the reporter’s record has not been filed timely, we
issue the following order.

       We order Gina Wilburn, the official court reporter, to file the record in this
appeal within 30 days of the date of this order.

                                      PER CURIAM